Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the amendment filed 7/19/2022.
2.  Claims 1-5, 11, 16-18, 23-25, 27-32 and 37-39 have been examined and are pending in the application.

Claim Objections
3.  Claim 37 is objected to because of the following informalities: “systems” (line 5) should be written as “system”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.  Claims 1-5, 11, 16-18, 23-25, 27-32 and 37-39 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
A.  The following terms lack antecedent basis:	
(i) the electric communication system (line 2 of claim 1; line 2 of claim 27; line 2 of claim 37).  Correction is required.
(ii) the vehicle (line 2 of claim 1; line 2 of claim 27; lines 2 and 3-4 of claim 37).  Correction is required.
(iii) the signal (lines 2 and 5 of claim 1; line 3 of claim 37).  Correction is required.
(iv) the commands (lines 5-6 of claim 1).  Correction is required.
(v) the the instructor device (lines 15-16 of claim 1).  Correction is required.
(vi) the leaner device (lines 16-17 of claim 1).  Correction is required.
(vii) the training of vehicle maintenance technicians (line 1 of claim 17; line 1 of claim 18).  Correction is required.
(viii) the learner session (lines 3-4 of claim 24; lines 3-4 of claim 25).  Correction is required.
(ix) the instructor (line 5 of claim 24).  Correction is required.
(x) said users (line 9 of claim 27).  Correction is required.
(xi) the models of the vehicles (line 4 of claim 29).  Correction is required.

B.  The claim language in the following claims is not clearly understood:				(i) As to claim 1, it is unclear whether “a vehicle” (lines 3 and 5) refers to “the vehicle” (line 2).  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Palladino U.S Patent No. 7,200,543 in view of Chen U.S Patent No. 10,169,928.
As to claim 37, Palladino teaches a wire controller (electronic gauge controller 40, Fig. 1 and associated specifications) dedicated to the training of vehicle maintenance personnel (…to predict the behavior of a system when a fault or failure occurs, and, if possible, to provide guidance to engineers trying to minimize the effects of faults…, lines 38-41 column 4) through fault simulation in the electronic communication system of the vehicle (…the prediction of the effect of fault conditions on a motor vehicle electrical system…, lines 30-31 column 2) performed through a switching mechanism capable of diverting the signal coming from a wire of the vehicle to a circuit that produces a desired fault (…the ability to efficiently alter circuit topology to emulate the injection of faults…, lines 41-42 column 2), whereas the commands for selecting the desired fault are alternatively transmitted by a communication system (…The new interface provides a series of seven tabs within a window to allow specification of a system, tolerances of components, development of normal operating ranges and introduction of faults to a model to undergo simulated testing…, lines 2-7 column 6), the wire controller comprising: 
a microcomputer which controls a plurality of wires through a plurality of wire control modules (…Microcontroller 31 is typical of a class of programmable body computers used to control many vehicle electrical system functions. Where once dedicated switches, relays and other independently wired and powered devices would have been provided control of various vehicle functions, contemporary design favors use of a microcontroller 31 which executes programs to control switching of a plurality of power FETs which in turn actuate vehicle exterior lights and the horn coil 36 in response to manual actuation of any programmed switch…, lines 34-43 column 3), and 
a customizable logic for the simulation of a plurality of faults, wherein the faults implemented through the customizable logic comprise the modification of the signal (…The seven tabs are referred to as the Get Signals tab, the Device Parm tab, the Time Slots tab, the Test Setup tab, the No Fault tab, the Select Faults tab and the Run Faults tab. The Get Signals tab provides the user with a list of possible measurement points from which to select as a set for the test. The Device Pram tab lists all devices on the schematic which have tolerance parameters recognized by the program. The Time Slots tab provides selection of a beginning point of a simulation and points of time into a simulation for measurement of signal levels at given nodes. The Test Setup tab allows the user to set simulation conditions, for example the number of iterations of the simulation to run. The No Fault tab is the interface from which normal operations, i.e. no-fault simulations, are run. The Select Faults tab provides a list of faults available for insertion. The Run Faults tab is an interface from which faulted simulations are run and on which the results are displayed…, lines 7-23 column 6) by means of pulse width modulation and the modification of the signal by means of a variable resistance (…Devices which typically open the circuit such as relays, are modeled by giving them a resistance as their operating parameter, with a very low resistance (for example 3 milliohms) modeling a closed relay and an extremely high resistance (for example 3 gigaohms) modeling an open relay…, lines 6-11 column 5).  
Palladino does not teach the communication system is a wireless communication system.
Chen teaches a vehicle simulation system wherein data communication between the vehicle and a server is being done wirelessly (…test vehicle having at least one sensor which generates an output signal representative of a condition of the vehicle. A wireless transmitter, such as a cellular telephone, is contained on the vehicle. The wireless transmitter receives the sensor output signal as an input signal and then transmits that output signal to a computer network, such as the World Wide Web.  A simulator data server receives the data from the computer network and provides that data to the hardware-in-the-loop simulator, preferably through a local area network…, lines 4-13 column 2).  
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have modified Palladino reference to include the teachings of Chen reference because by using a wireless communication system, the simulation system is more realistic because of the real-time data transferring back and forward between the server and the vehicle, as disclosed by Chen (lines 17-25 column 2). 
As to claim 38, Palladino as modified further teaches the configurations of the wire controller are defined through a remote web service that is accessible through the microcomputer (…The seven tabs are referred to as the Get Signals tab, the Device Parm tab, the Time Slots tab, the Test Setup tab, the No Fault tab, the Select Faults tab and the Run Faults tab. The Get Signals tab provides the user with a list of possible measurement points from which to select as a set for the test. The Device Pram tab lists all devices on the schematic which have tolerance parameters recognized by the program. The Time Slots tab provides selection of a beginning point of a simulation and points of time into a simulation for measurement of signal levels at given nodes. The Test Setup tab allows the user to set simulation conditions, for example the number of iterations of the simulation to run. The No Fault tab is the interface from which normal operations, i.e. no-fault simulations, are run. The Select Faults tab provides a list of faults available for insertion. The Run Faults tab is an interface from which faulted simulations are run and on which the results are displayed…, lines 7-23 column 6).  
As to claim 39, Palladino as modified further teaches it is alternatively configured onsite (…The new interface provides a series of seven tabs within a window to allow specification of a system, tolerances of components, development of normal operating ranges and introduction of faults to a model to undergo simulated testing…, lines 2-7 column 6) using a keyboard (…Computer 1100 is typically equipped is typically equipped with a display 1105, a puck pointing device 1104 and a keyboard 1106 to provide an user interface…, lines 31-34 column 9).

Allowable Subject Matter
6.  Claims 1-5, 11, 16-18, 23-25 and 27-32 would be allowable if rewritten or amended to overcome the rejections set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Patent No. 11,087,633 discloses a simulation server capable of interacting with a plurality of simulators to perform a plurality of simulations.
U.S Patent No. 9,349,227 discloses diagnosing open faults in an automotive electrical circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194